Citation Nr: 0207508	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-31 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a ventral hernia.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left hydrocele.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1980.  He had service with the United States Army Reserves 
from May 1986 to September 1998, including a period of active 
duty for training (ADT) from June 10 to June 26, 1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and April 1998 rating 
decisions of the Milwaukee, Wisconsin, Department of Veterans 
Affairs (VA) Regional Office (RO).  In regard to the latter 
decision, the Board construes a statement from the veteran's 
representative, dated and received in November 1998, as a 
timely notice of disagreement with the denial of service 
connection for a back disability. Thereafter, the veteran's 
substantive appeal was received within 60 days of issuance of 
a statement of the case.

This case was previously before the Board in August 2000, at 
which time it granted service connection for a right 
hydrocele, and denied service connection for a ventral 
hernia, a low back disability and a left hydrocele.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated May 1, 2001, granted the Appellee's Motion for Partial 
Remand and to Stay Proceedings.  The Court vacated the 
Board's decision.

In a statement dated in August 2001, the veteran submitted a 
claim for service connection for post-traumatic stress 
disorder.  Since this matter was not developed or certified 
for appeal, it is referred to the RO for appropriate action.

In addition, the Board points out that a statement of the 
case addressing the veteran's claim for an increased rating 
for right hydrocele was issued in January 2002.  Since a 
substantive appeal has not been received, this decision is 
limited to the issues noted on the cover page.


FINDINGS OF FACT

1.  A ventral hernia was initially demonstrated following 
service, and has not been shown to be etiologically related 
to service.

2.  The service medical records, to include those from the 
veteran's ADT in June 1996, are negative for complaints or 
findings of a low back disability.

3.  The veteran's current low back disability was initially 
manifested following service and is not medically related to 
service, to include a period of ADT.

4.  Clinical evidence clearly and unmistakably reflects the 
presence of a left hydrocele prior to service.

5.  The veteran's pre-existing left hydrocele did not undergo 
a permanent increase in severity during service.


CONCLUSIONS OF LAW

1.  A ventral hernia was not incurred in or aggravated by 
active service, to include ADT.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.6(c)(1), 3.303 
(2001).

2.  A low back disability was not incurred in or aggravated 
by active service, to include ADT.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.6(c)(1), 3.303 
(2001).

3.  A left hydrocele was not incurred in or aggravated by 
active service, to include a period of ADT.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1153 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains VA clinical opinions as to the etiology of the 
disability at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran's Army Reserve medical records show that he was 
seen in August 1991 with complaints of low back pain.  He 
denied any prior injury or trauma to the back.  Objective 
evaluation found no swelling or tenderness.  The back had 
full range of motion and straight leg raising was within 
normal limits.  The assessment was low back pain.  At the 
time of a periodical physical in April 1993, the veteran 
specifically denied any recurrent back pain and the back was 
normal on examination.  

Private treatment records show that the veteran was seen for 
complaint of scrotal pain or lump in October 1994.  The 
diagnosis was a left soft hydrocele possibly due to previous 
trauma.  In January 1995, he was seen for back pain after he 
slipped off an ice-covered step and injured his back.  An 
electromyogram dated in February 1995 showed an impression of 
symptoms "most compatible with a left S1 radiculopathy." 

The veteran had a period of ADT from June 10 to June 26, 
1996.  On June 20th, he complained of acute swelling of the 
left scrotum.  It was noted that he was moving duffel bags 
and load bearing equipment when he began to experience pain.  
A report on June 22nd showed a history of pain and swelling in 
the groin area in 1987.  On clinical evaluation, the abdomen 
was soft with no masses.  There was no palpable mass in the 
groin area.  Physical examination on June 23rd was negative 
for a hernia.  The assessments were hydrocele and abdominal 
pain etiology unknown.  An ultrasound on June 24th showed 
bilateral hydroceles and bilateral epididymal cysts.  

On July 8, 1996, the veteran was seen at a private medical 
facility with complaint of swelling in the scrotum.  Clinical 
evaluation revealed no evidence of a hernia.  Testicular 
ultrasound revealed bilateral hydroceles.  Examination the 
next day noted an umbilical hernia.  Later that month, the 
left hydrocele was noted to be smaller and softer.  The 
diagnosis was resolving reactive hydrocele.  Examination in 
August 1996 indicated that the hydrocele continued to 
improve.  In an August 1996 statement, Dr. M.C. indicated 
that the hydrocele condition was improving but was still 
present and somewhat tender.  

Reserve medical records reflect a diagnosis of left 
epididymitis with hydrocele inflammation in August 1996.  In 
September 1996, clinical evaluation revealed an incisional 
hernia at the midline.  An operative report dated in October 
1996 shows that the veteran had surgery for scar revision and 
incisional hernia repair.  The report notes that he had a 2-3 
year history of a hernia at approximately the umbilical level 
within this previous incision.  

On VA testes examination in October 1996, the veteran 
complained of discomfort if he moved rapidly or lies or sits 
in certain positions.  Testicular examination showed the 
consistency as firm on the right and softer on the left.  The 
left testis was 1 cm smaller than the right.  The diagnosis 
was left hydrocele.  The physician indicated that, as there 
were no associated symptoms with the condition, no further 
treatment was recommended.  

On VA special ventral hernia examination in October 1996, the 
veteran reported that he received gunshot wounds to his 
abdomen in 1983.  He was hospitalized for a month, and 
subsequently had to return to the hospital for takedown of a 
colostomy.  Shortly after the takedown he developed a 
intestinal obstruction which required additional surgery to 
relieve.  In 1987, he began to develop abdominal cramps and 
was profiled in the Reserves.  In June 1996, while carrying 
heavy weights he developed a hernia in his abdominal wall as 
well as a hydrocele.  Physical examination revealed a 2-cm 
hernia at the level of the umbilicus.  The diagnosis was 
umbilical hernia secondary to prior surgery.  

On VA special genitourinary examination in November 1996, the 
veteran reported that the swelling had significantly reduced.  
There were no palpable masses.  The testes were mildly 
tender.  No hydrocele was noted on the right.  The examiner 
indicated that the condition had mostly resolved and that no 
further treatment was necessary.  

Private treatment reports show that the veteran was seen in 
November 1996 with complaints of low back pain of one to two 
months duration.  A VA note in March 1997 indicates that he 
continued to have complaints of back pain related to his 
work-related injury.  After the course of various diagnostic 
procedures, the ultimate assessment of the veteran's back 
pain was disc bulge L4-5 and L5-S1 with stenosis L5-S1 and 
foraminal narrowing. 

In a January 1997 statement, Dr. M.C. indicated that the 
hydrocele condition had improved but persisted.  In his 
opinion, the veteran had physical limitations such as not 
lifting mailbags or wearing a heavy backpack and should avoid 
vigorous exercise.  

A VA genitourinary examination in April 1997 was essentially 
unremarkable with the exception of a left mild hydrocele with 
some subjective discomfort to palpation.  The diagnosis was 
left hydrocele.  The examiner indicated that hydroceles were 
correctable by surgery and did not represent a permanent 
disability. 

At the time of his July 1997 personal hearing, the veteran 
testified, in essence, that he continued to suffer from pain 
and tenderness as the result of bilateral hydroceles.  See 
July 1997 hearing transcript.  

In a July 1997 statement, Dr. M.C. opined that the veteran's 
hydrocele was a pre-existing condition that got significantly 
aggravated as a result of his military training.  

In July 1997, the RO requested opinions from a specialist in 
urology and a gastroenterologist.  The RO requested that the 
specialist review the veteran's file in its entirety and 
offer an opinion as to whether or not the veteran's 
hydroceles were aggravated by the heavy lifting he performed 
in June 1996.  The gastroenterologist was asked to offer an 
opinion as to whether or not the surgery and residuals of 
same performed in October 1996 resulted from the heavy 
lifting the veteran performed while on active duty for 
training in June 1996.  

In an August 1997 statement, Dr. C.C., a urologist, responded 
that a hydrocele was commonly caused by direct trauma or 
inflammation and not caused or aggravated by lifting weight. 

In a December 1997 statement Dr. W.T., a gastroenterologist, 
responded that the preponderance of data from the medical 
record indicated that the umbilical site incisional hernia 
was first clinically apparent on July 9, 1996.  Dr. T. 
concluded that it would be speculative to associate the 
hernia with reported heavy lifting done while on ADT in June 
1996.  

In a March 1998 statement, Dr. M.C. reiterated his opinion 
that the veteran's pre-existing hydrocele was aggravated 
because of his increased physical activity during ADT.  He 
felt that the aggravation was permanent because of the length 
of time the discomfort had persisted.  The underlying cause 
of the aggravation was trauma.  He stated that the degree of 
aggravation was difficult to assess.  

The veteran was evaluated for a Medical Evaluation Board 
(MEB) in July 1998.  At that time, he related a history of an 
injury in June 1996, while on Reserve duty, in which he was 
lifting duffel bags off a truck when he ruptured a ventral 
hernia and experienced sudden severe back pain.  The 
impression was right lumbar radiculopathy.  The report of the 
MEB shows a diagnosis of right lumbar radiculopathy, 
determined to have been incurred while entitled to base pay 
in June 1996.  The report also shows diagnoses of hydrocele 
and probable communicating hydrocele, determined to have 
existed prior to service and to have been permanently 
aggravated by service.  It should be noted that there was no 
medical documentation available for the back injury (as 
reflected on DA Form 2173, Statement of Medical Examination 
and Duty Status, dated July 21, 1998).  In September 1998, a 
Physical Evaluation Board (PEB) found that the veteran was 
unfit for duty due to chronic low back pain with right 
radiculopathy; the other diagnoses of the MEB were deemed 
"not unfitting."  

The veteran was afforded a VA examination in August 1998.  At 
that time, he gave a history of a left hydrocele that 
originally occurred around the time of his two weeks of 
military training.  He stated that it originally swelled up 
to around the size of a mango, but was now significantly 
reduced in size.  Following physical examination, the 
examiner opined:

It is unclear t[o] me nor do I think that 
no one will ever know if this hydrocele 
is permanently aggravated by the 
veteran's two weeks of military duty.  
All we can say is that it appeared to be 
aggravated at the time by whatever duties 
he was doing.  Since that time the 
hydrocele has resolved for the most part.  
It is no longer the size of a mango and 
in fact, it is not even a tense 
hydrocele.  He does have a normal 
appearing scrotum....In short, in answer to 
the following questions, there are two 
current hydroceles, one on either side, 
the left greater than the right and was 
the pre-Reserve hydrocele permanently 
aggravated by the veteran's two weeks of 
military duty?  It is my opinion it was 
not permanently aggravated although it 
was temporarily aggravated.  

In May 1999, the RO forwarded the veteran's records to an 
orthopedic specialist for review and comment as to the 
etiology of the low back condition.  In an opinion dated in 
June 1999, the Chief of Orthopedics Medicine at the VA 
Medical Center in Milwaukee, Wisconsin, stated the following: 

It is the impression of this examiner, 
after review of this patient's medical 
records, that his [the veteran's] current 
complaints of lower back pain are not 
associated with any activity while on 
active duty with the United States 
military in reserve training.  

This opinion is based upon the fact that 
there is no clear documentation of any 
significant incident occurring in 1996 
nor is there any documentation that the 
veteran actually sought any medical 
attention at that time for any complaints 
of lower back problem.  

In August 1999, the veteran testified that he did not receive 
any medical treatment for his back while he was on active 
duty for training because he was more concerned with his 
hernia and scrotum condition, which he considered more severe 
than his back condition.  See August 1999 hearing transcript.  

Additional VA outpatient treatment records reflect treatment 
for back pain and genitourinary complaints from 1998 to 2001.  

During a VA genitourinary examination in June 2001, the 
examiner noted the veteran's history that a lot of weight 
fell on his testicles and legs while he was loading and 
unloading a truck while on ADT.  Following the examination, 
the physician commented that in view of the veteran's history 
that he sustained an injury during military activity, the 
hydrocele was more than likely related to the accident as 
stated by the veteran.



Analysis 

Service connection may be granted for a disability that is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service.  38 C.F.R. § 3.304(b). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ADT) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Regulations define ADT as 
"[f]ull-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 C.F.R. § 3.6(c)(1).

A.  Service Connection for a Ventral Hernia and a Low Back 
Disability 

The veteran argues that his ventral hernia and low back 
disorder resulted from heavy lifting performed during a 
period of ADT in June 1996.  The evidence, however, does not 
support this conclusion.  The Board points out that medical 
records for the veteran's period of ADT do not show treatment 
for a ventral hernia and the veteran has not presented any 
competent medical evidence indicating that a hernia developed 
at that time.  The record in this instance reflects that none 
of the veteran's multiple medical providers in the record has 
proposed any link between service and his current ventral 
hernia. 

The Board acknowledges that the July 1998 MEB and September 
1998 PEB reports link the veteran's low back condition to 
injuries incurred while on ADT in June 1996.  However, it is 
noted that these reports are based on a history of a back 
injury during service as reported solely by the veteran and 
which is not supported by the objective evidence of record.  
As noted above, the medical records from the veteran's period 
of ADT are negative for a back injury.  A DA Form 2173 dated 
in July 1998 also states that there is no documentation 
available for the alleged back injury.  Accordingly, the MEB 
and PEB reports do not constitute the competent medical 
evidence sufficient to establish a nexus between the 
veteran's currently manifested low back disability and his 
period of service.  See Reonal v. Brown, 5 Vet App. 458, 460-
461 (1993) (holding that a diagnosis made on an inaccurate 
factual premise has no probative value).

The Board acknowledges that the veteran alleges that his 
ventral hernia and low back disability are related to 
service.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's assertions 
regarding the etiology of his ventral hernia and low back 
disability and the indications on the July 1998 MEB and 
September 1998 PEB reports.  In this regard, the Board 
emphasizes that the June 1999 opinion of the VA physician was 
predicated on a review of the record, including the MEB and 
PEB reports.  He observed in reaching his medical conclusion 
that those reports did not contain any clear documentation of 
a significant incident occurring in 1996.  While the veteran 
testified that his in-service genitourinary complaints took 
precedence over his back problems, the fact remains that 
there is no evidence in service of any symptoms pertaining to 
the low back.  The VA physician's opinion considered the 
findings in arriving at his conclusion.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claims for service connection for a ventral hernia and a 
low back disability.

B.  Left hydrocele

Based upon the evidence of record, the Board finds that the 
veteran's left hydrocele clearly pre-existed service.  An 
October 1994 private treatment record diagnoses a left 
hydrocele.  Furthermore, the veteran, himself, has also 
acknowledged that his scrotal condition existed prior to his 
period of ADT in June 1996.  Therefore, the question to be 
resolved is whether this pre-existing condition was 
aggravated during active service (i.e., his period of ADT).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, has worsened.  This means the base line against 
which the Board must measure any worsening of the veteran's 
disability is the disability as shown in all the medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991); Green v. Derwinski, 1 Vet. App. 320 (1991); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). 


The veteran contends, in essence, that his pre-existing left 
hydrocele was aggravated during ADT.  Upon review of the 
evidence, the Board finds that the "weight" of the evidence 
is against the claim.  While medical records reflect that the 
veteran incurred an increase in symptomatology during his 
period of ADT, there is no evidence of an increase in the 
underlying pathology of the left hydrocele.  Medical records 
dated in July and August 1996, shortly after his period of 
ADT, described the veteran's left hydrocele as improved.  
When examined by the VA in October and November 1996 the 
condition had resolved and required no further treatment.  
These findings suggest that the increased symptomatology 
experienced in June 1996 represented a "temporary or 
intermittent flare-up" of the veteran's hydrocele condition 
as opposed to an increase in the underlying pathology. 

The Board finds that the March 1998 statement of Dr. M.C., in 
which he maintained that the veteran's hydrocele condition 
was aggravated by his two weeks of military service, is 
outweighed by the clinical evidence of record as well as an 
August 1998 VA medical opinion, which concluded that the 
hydrocele condition had not been permanently aggravated by 
service.  The Board has considered the opinion expressed by 
the VA physician following the examination in 2001.  His 
conclusion was to the effect that the veteran's hydrocele was 
related to the injury in service.  It must be observed, 
however, that it has already been established that the 
veteran's hydrocele was first shown in 1994, approximately 
two years prior to this period of ADT.  The physician's 
opinion does not address the question of aggravation.  Thus, 
it is of minimal probative value in adjudicating this claim.  
In relying on the August 1998 VA medical opinion, the Board 
notes that all contentions and pertinent service and post-
service medical evidence were considered in rendering the 
opinion.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
While the Board has considered the doctrine of resolving 
doubt in the veteran's favor, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for a ventral hernia, a low back 
disability and for a left hydrocele is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

